Motion Granted; Affirmed in Part and Reversed and Remanded in Part; and
Memorandum Opinion filed September 13, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00454-CV
____________
 
WILLIAM TERRY HARPER, Appellant
 
V.
 
CHERYL FIEGLEIN HARPER, Appellee
 
 

On Appeal from the 312th District Court
Harris County, Texas
Trial Court Cause No. 2010-66036
 
 

M E M O R
A N D U M   O P I N I O N
            This
is a restricted appeal from a default final decree of divorce signed February
8, 2011.  On June 16, 2011, this court abated the appeal and referred the case
to mediation.  On August 15, 2011, the mediator advised this court that the
case had settled in mediation.  
            On August 29, 2011, the parties filed a joint motion to
reverse the property division portion of the judgment and remand the cause to
the trial court for rendition of a modified decree in accordance with the terms
of the parties’ mediated settlement agreement.  See Tex. R. App.
P. 42.1.  We order the appeal
reinstated and grant the motion.
            Accordingly, we reverse only those portions of the judgment
concerning the parties’ property division, and we remand those portions of the
cause to the trial court for rendition of a modified decree of divorce in
accordance with the terms of the parties’ mediated settlement agreement.  The
remainder of the judgment, including the portion of the judgment granting the
parties’ divorce as of February 8, 2011, is affirmed.  The mandate of the court
shall issue immediately.
 
PER CURIAM
 
Panel consists of Justices
Frost, Seymore, and Jamison.